Citation Nr: 0613031	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 decision in which the RO continued the 
veteran's rating of 30 percent for PTSD.  A notice of 
disagreement (NOD) was received in May 2000.  A statement of 
the case (SOC) was also issued in May 2000, and a substantive 
appeal was received from the veteran that same month. 

In April 2001, the Board remanded the claim to the RO for 
further development.  In a September 2002 decision, the Board 
denied the claim for increase.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2002 
Order, the Court granted a Joint Motion for Remand filed by 
counsel for both parties, vacating the September 2002 Board 
decision and remanding the matter for additional proceedings 
consistent with the Joint Motion.

In August 2003, the Board remanded the matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a May 2005 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

This appeal also arises from a May 2005 rating decision in 
which the RO denied TDIU.  A NOD as to that determination was 
received in June 2005.  A SOC was issued in August 2005, and 
the veteran's attorney filed a substantive appeal later that 
month. 

The veteran's former attorney has retired and is no longer 
able to represent the veteran.  Through a March 2, 2006 
letter, the Board notified the veteran of such, as well as 
detailed options for him concerning other representation.  
More than thirty days have elapsed, and the veteran has not 
responded.  Under these circumstances, the Board will, 
consistent with March 2006 letter, proceed with appellate 
consideration of the claims on appeal.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished. 

2.  The veteran's PTSD is primarily manifested by depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss; these symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  The veteran's only service-connected disabilities are 
PTSD, evaluated as 30 percent disabling, and a post operative 
scar, evaluated as 0 percent (noncompensably) disabling. 

4.  The ratings for the veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for a TDIU, and these disabilities are not shown to prevent 
him from obtaining or retaining substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for rating greater than 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130 
Diagnostic Code 9411 (2005).
 
2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

In this regard, as indicated above, in a May 2001 notice 
letter, the RO requested that the veteran provide all 
treatment providers for his  PTSD; in the June and September 
2001 notice letters, the RO informed the veteran as to what 
the VA would do on his behalf and who would be managing his 
case.  Moreover, through SOCs issued in May 2000 and August 
2005, SSOCs issued in March 2002 and May 2005, and a notice 
letter issued in June 2004, the RO notified the veteran and 
his then attorney of the legal criteria governing the claims; 
the SOCs and SSOCsnotified them of the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims for PTSD and TDIU as well as his responsibilities 
in the claims process.  The RO notified the veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence, indicating that the RO would obtain 
private records for which authorization was provided.  The RO 
also requested that the veteran provide any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the March 2000 denial of an increased rating for PTSD 
(prior to enactment of the VCAA), and before and after the 
May 2005 denial of a TDIU.  However, the Board finds that, 
with respect to these matters, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  As noted above, the RO gave the veteran an 
opportunity to respond after the issuance after the SOCs and 
each notice letter, the most recent of which was in June 
2004.  Thereafter, the RO readjudicated each of the veteran's 
claims on the basis of all the evidence of record, as 
reflected in the May 2005 SSOC and August 2005 SOC. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 273 
(2006) which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for a higher disability rating on appeal, the Board finds 
that this was accomplished in the SOCs and SSOCs and that 
this suffices for Dingess/Hartman.  The Court also held that 
VA notice must include information regarding the effective 
date that may be assigned.  While the RO has not explicitly 
provided such notice in this case, such omission is harmless 
on these facts; here, the claims for increase (for already 
service-connected disability) did not arise out of a claim 
for service connection); the Board is denying the claim for 
higher rating and the claim for TDIU (hence, no effective 
date is being assigned); and there is no indicia whatsoever 
that the veteran is challenging any effective date already 
assigned (the claims on appeal are limited to claims for an 
increased rating and for a TDIU).   

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.  The veteran's treatment records from the VA 
Medical Center (VAMC) in Pittsburgh, private hospital 
treatment records from Allegheny University Hospital and St. 
Clair Memorial Hospital, and medical records associated with 
the award of Social Security Administration (SSA) benefits 
(as requested by the veteran's former attorney) are 
associated with the claims file.   Moreover, in connection 
with his claims, the appellant has been afforded VA 
examinations, the reports of which are of record.  
Significantly, neither the veteran nor his former attorney 
has identified, and the record does not otherwise indicate, 
any existing evidence pertinent to either claim in addition 
to that identified above that needs to be obtained.  The 
record also presents no other basis for further developing 
the record to create any additional evidence.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision of each of the claims on appeal. 

II.   Rating in Excess of 30 percent for PTSD

A.  Background

In a November 1998 rating decision, the RO granted service 
connection for PTSD, assigning a 30 percent rating from 
January 21, 1993.  The present claim stems from a request for 
increased rating filed in November 1999.  

Private medical records for the period from 1992 through 1998 
show that the veteran was seen for various disorders.  Panic 
attacks were noted on his visit to the emergency room in 
October 1992.  The veteran was diagnosed agoraphobia with 
panic attacks, severe according to a private medical 
statement from December 1993.

The veteran underwent VA psychological testing in October 
1999, at which time he reported flashbacks to Vietnam and 
recurrent nightmares.  At the time, he had worked for the 
state Department of Transportation doing diesel mechanic work 
and driving a truck.  He had been divorced twice and had no 
children.  He had a long-relationship with his fiancée and 
was living with his parents.  He claimed major panic attacks 
about once every couple of weeks and mini attacks three to 
four times a week along with insomnia.  On examination, he 
was alert and oriented in all spheres.  Grooming was 
appropriate, mood and speech was normal, and he did not have 
homicidal or suicidal ideation, or hallucinations. The 
diagnoses were panic attacks with agoraphobia and histrionic 
personality disorder.

A March 2000 VA psychological examination reported normal 
hygiene and grooming.  There were no changes in his 
employment or social relationships.  He was oriented in all 
spheres.  Insight and judgment were appropriate, memory 
intact, and mood labile.  The diagnoses were panic disorder 
with agoraphobia, secondary to PTSD, and PTSD, chronic.  He 
was assigned a Global Assessment of Functioning (GAF) score 
of 58, due solely to PTSD.  The examiner commented that the 
symptoms of panic disorder were more primary, although the 
veteran continued to endorse sufficient PTSD symptoms to meet 
the criteria to support that diagnosis.  The examiner 
additionally commented that the panic attacks were more 
likely to impact the veteran's occupational situation 
adversely than were his PTSD symptoms.

In July 2000, the veteran was hospitalized through the 
emergency room of a private facility complaining of panic 
attacks.  He was again hospitalized at the same facility 
through the emergency room in September 2000.  He reported 
multiple complaints, to include having panic attack symptoms, 
chills, loss of appetite, pressure in his ears, sweaty, 
fatigued, dry mouth and loose stools.  The diagnoses included 
panic attacks and obsessive-compulsive adjustment disorder.

In August 2000, he was taking medication to control his panic 
attacks and was feeling much better.  He was sleeping well.  
His appetite was good, and his energy was picking up.  He 
denied anxiety, depression, irritability, hallucinations and 
delusions.  A GAF score of 60 was assigned.  A GAF score of 
65 was assigned upon further review a few months later in 
November 2000.  

In April 2001, the veteran reported that he was getting along 
well, sleeping good, walking three miles every morning, 
appetite was good, and energy was "pretty good."  He denied 
anxiety, admitted to experiencing "a little bit" of 
depression, but denied severe depression, suicidal ideation, 
hallucinations and delusions.  A GAF score of 70 was 
assigned.

The veteran underwent VA psychiatric examination in January 
2002.  The examiner reviewed the veteran's claims file in its 
entirety, to include the veteran's social and occupational 
history, pre-military, military, and post- military, as well 
as all medical records.  It was noted that, essentially, the 
veteran's social situation had not changed, although he was 
now living by himself.  He did his own cleaning, shopping, 
and laundry.  He was still engaged.  As for employment, he 
reported that, following his private hospitalization for 
panic attack in July 2000, he quit his job of 28 years.  

On examination, the veteran was alert, oriented for all 
spheres, hygiene was good, speech generally coherent, and 
mood dysphoric.  He was not having problems sleeping and 
denied suicidal and homicidal ideation, hallucinations and 
delusions, and intrusive thoughts of Vietnam or associated 
experiences or flashbacks.  The examiner found no evidence of 
hypervigilance or hyperarousal.  A GAF score of 65 was 
assigned, which the examining physician defined as reflecting 
some mild symptoms or some difficulty in social and 
occupational school functioning but, generally, he was 
functioning pretty well with some meaningful interpersonal 
relationships.  The diagnoses were panic disorder with 
agoraphobia, in partial remission, and PTSD, by history, in 
partial remission.  

The examining VA psychiatrist additionally commented that his 
findings were very similar and consistent with those made on 
recent psychiatric evaluations and that the veteran's primary 
problems appeared to be those associated with agoraphobia and 
panic disorder; however, those seem to be relatively well 
controlled.  Significantly, the examiner noted that he found 
almost no symptomatology related to PTSD during the 
examination.  The physician offered that the veteran's 
historical diagnosis of PTSD was currently in remission and 
had shown significant improvement since evaluation in 1993.  
Overall, there appeared to be no significant changes in the 
veteran's level of functioning, with the exception of a 
slight improvement due to an effective medication regimen.  
The veteran seemed to have some difficulty with panic attacks 
and agoraphobia symptoms, such as quitting his job following 
his July 2000 hospitalization, but, currently, those symptoms 
did not appear to be at that level of severity.  The veteran 
had shown a long stable history of employment, until 
approximately two years ago, and it was the psychiatrist's 
opinion that the veteran currently would be employable on a 
limited basis.

The veteran was afforded another VA examination in April 
2005.  The examiner conducted a comprehensive review of the 
claims file, to include the records associated with the 
Social Security award of disability benefits.  In addition to 
the medical evidence summarized above, the examiner noted 
"that the veteran has several 'severe' impairments, both 
physical and psychological, that in combination render the 
veteran unable to maintain gainful employment".  The veteran 
reported that he discontinued employment in 2000 due to his 
panic attacks.  He summarized his employment history as 
having a good work record and that he maintained good working 
relationships with his coworkers.  He reported helping his 
family; having a girlfriend for 15 years and having many 
friends.  He also occasionally went to shopping malls, 
restaurants and movies.  He identified as his chief complaint 
a history of panic attacks, which have significantly 
decreased with his current medication, and that he has not 
had a "full-blown" panic attack for the previous three 
months.  Prior to that, it had been several months since he 
experienced a panic attack.  He denied any significant 
anxiety on a daily basis, but noted that he does worry about 
the health of his parents.

When specifically questioned about symptoms of PTSD, the 
veteran denied experiencing any intrusive or reexperiencing 
symptoms such as nightmares, flashbacks, or intrusive 
thoughts or any sense of a foreshortened future.  He stated 
that he does experience an occasional hyperstartle response, 
such as following the air horn of trucks or tailgate 
slamming, although he did not exhibit any hyperstartle 
response during this evaluation when a loudspeaker 
announcement was unexpectedly made.  The veteran stated that 
he dislikes being in crowds because of the loud noises, but 
did not specifically acknowledge any hypervigilance.  He 
noted that he does experience survivor's guilt when he thinks 
about the many soldiers who were killed in Vietnam.  He was 
specifically questioned regarding about why he is 
unemployable due to PTSD, and replied, "People wouldn't 
understand me, I worry about making a mistake, what would 
people think of me."  He was unable to make any specific 
statements about how his PTSD symptoms would impair his 
occupational functioning.  

The examiner described the veteran as having arrived promptly 
for his scheduled appointment; being alert, oriented times 
three, pleasant, and generally cooperative with the 
evaluation.  He was casually and appropriately dressed, and 
his hygiene and grooming were good. He maintained poor eye 
contact throughout the interview.  Many of his responses to 
questions were vague and contradictory, and he was extremely 
tangential and frequently required redirection to the 
question asked of him.  His speech was fluent, coherent, and 
normal in rate and volume.  His mood appeared slightly 
anxious, and he did become mildly tearful when describing his 
survivor guilt.  His affect was somewhat blunted but 
appropriate to content.  When questioned about his mood, he 
acknowledged that he is occasionally depressed, but these sad 
feelings only last for approximately a half-hour.  He 
described that he tries to focus on positive thoughts, which 
helps to keep his mood stable.  He denied any current sleep 
disturbance and noted that he averages 6 to 7 hours of 
restful sleep per night.  He denied nightmares and described 
his appetite as good and denied any significant weight 
change.  He denied any irritability, fatigue, or anhedonia.  
He noted that he is occasionally tearful following sad 
events, but denied any unprecipitated tearfulness.  
Furthermore, he denied any suicidal ideation or history of 
suicide attempts.  No manic episodes were reported.  The 
veteran's ideation was significantly tangential, and he 
required frequent redirection to the question asked of him.  
However, he denied any hallucinations, and no psychotic. 
symptoms were noted.  He reported that he has been 
experiencing some short-term memory problems and provided the 
example that he may enter a room in his home and forget why 
he walked into that room.  However, he denied that his 
attention problems have significantly impaired his 
functioning, and his gross cognitive functioning appeared 
adequate. Insight and judgment appeared fair.  The diagnoses 
were panic disorder with agoraphobia, in partial remission, 
and PTSD, by history, in partial remission.  The examiner 
assigned a GAF of 65 for PTSD. 

The examiner additionally commented that given the veteran's 
report of symptoms during the examination as well as a review 
of veteran's recent psychiatric progress notes, it was his 
opinion that the veteran was experiencing minimal symptoms of 
posttraumatic stress disorder at that time.  It was noted 
that the minimal symptoms that the veteran was experiencing 
were having only a mild impact on his social functioning and 
would not significantly impair his occupational functioning.  
The examiner also noted the veteran's report that his 
symptoms of panic disorder were also significantly improved 
with his current medication and opined that these symptoms 
would not significantly impair his occupational functioning.  
Thus, the veteran's psychiatric symptoms, specifically his 
symptoms of PTSD, would not render him unemployable.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although ratings for PTSD are assigned pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, the actual criteria for rating 
the veteran's disability is set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.

Pursuant to the General Rating Formula, a 30 percent rating 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long - and short-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  

A 70 percent rating will be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as school, work, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is to be assigned when there is a total 
occupational and social impairment, due to such symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 30 percent are not met.  

The historical manifestations of PTSD in this case consist of 
the veteran's reported flashbacks of experiences in Vietnam, 
recurrent nightmares, insomnia, and panic attacks.  

As regards panic attacks, the veteran previously reported 
major attacks occurring about once every couple of weeks, 
with mini panic attacks occurring three to four times a week 
(although he was able to sustain consistent employment of 
twenty-eight years with the same employer until he quit in 
July 2000 following his hospitalization for a panic attack).  
More recent psychiatric examinations have revealed that the 
veteran was not experiencing such attacks of any appreciable 
severity.

Various examiners have consistently found that the veteran 
was maintaining good hygiene; that he was able to maintain 
activities of daily living; that he was oriented for time, 
place and person; and that he maintained normal mood and 
speech, as well as appropriate insight and judgment.

Reports of VA psychiatric examinations in January 2002 and 
April 2005 portray an essentially stable mental disorder 
without appreciable occupational or social impairment.  At 
the time of the January 2002 examination, he was functioning 
pretty well with some meaningful interpersonal relationships.  
At the time of the April 2005 examination, the veteran did 
not indicate how, if at all, his PTSD impaired his 
occupational functioning.  In this regards, the Board 
observes that he reported being able to shop, go to 
restaurants, to the movies and even run errands.  He reported 
that he regularly attended Sunday school and even his sleep 
pattern had improved.  He also reported continued good 
relationships with his girlfriend and his family.  The 
veteran's PTSD and panic disorder were noted to be in partial 
remission.

Thus, symptoms such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; difficulty in 
understanding complex commands; and impaired judgment; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships or more severe symptomatology have not been 
appreciated or supported in any recent clinical setting.  In 
the absence of such symptomatology, which would warrant the 
next higher, 50 percent, disability rating, any higher rating 
for PTSD is not demonstrated or approximated.  

The Board also points out that none of the assigned GAF 
scores, alone, support the assignment of any higher rating in 
this case.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).

Following VA psychological examination in March 2000, the 
veteran was assigned a GAF score of 58 in connection with his 
diagnoses of panic disorder with agoraphobia, secondary to 
PTSD, as well as chronic PTSD.  However, subsequent VA and 
private medical records reflect that, with individual therapy 
and medication, he has consistently improved.  In August 
2000, a GAF score of 60 was assigned; in November 2000, a GAF 
score of 65 was assigned; and in April 2001, a GAF score of 
70 was assigned.  In January 2002 and April 2005, a GAF of 65 
was assigned.

According to DSM-IV, GAF scores between 61 and 70 denote some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  GAF scores between 51 and 60 denote moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e. g., few friends, 
conflicts with peers or co-workers).  In this case, the 
reported symptomatology is consistent with no more than mild 
symptoms or some difficulty in social, occupational, or 
school functioning, and some disturbances of motivation and 
mood, as well as difficulty in establishing and maintaining 
effective work and social relationships, which is also 
consistent with no greater impairment than that contemplated 
by the currently assigned 30 percent rating.  

The above determinations are based upon application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the disability 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the March 2002 SSOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not for application..  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



III.   TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

The veteran's service-connected disabilities consist of PTSD, 
rated as 30 percent disabling, and a post operative scar, 
rated as 0 percent (noncompensably) disabling.  Clearly, 
neither the individual ratings nor the combined ratings for 
these disabilities meet the minimum percentage requirements 
of 38 C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, a 
TDIU on an extra-schedular basis may nonetheless be granted 
in exceptional cases, pursuant to specially prescribed 
procedures, when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In the present case, there simply is no objective evidence 
that the veteran's service-connected disabilities, alone, 
prevent him from securing and following substantially gainful 
employment.  Rather, the record shows that the Social 
Security Administration awarded disability under the Social 
Security Act commencing October 9, 2003, based on the primary 
diagnosis of a nonservice-connected back disorder (cervical 
spine) and the secondary diagnosis of nonservice-connected 
hypertension.  Obesity, PTSD, panic disorder with agoraphobia 
and generalized anxiety disorder were also noted as 
contributing to the veteran's disability.  Moreover, a 
January 2002 VA examiner concluded that the veteran was 
employable on a limited basis, and the April 2005 VA examiner 
opined that the veteran's PTSD-his only compensable service-
connected disability-would not significantly impair his 
occupational functioning.  Under these circumstances,  the, 
Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU on 
an extra-schedular basis, are not met.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  




ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.

A TDIU is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


